Judgment, Supreme Court, New York County (Francis Pécora, J.), entered April 29, 1991, in favor of defendant, after an inquest on the issue of damages, unanimously affirmed, without costs.
A review of the evidence demonstrates that plaintiff neglected to use reasonable diligence to mitigate his damages after his employment with defendant was terminated (see, Cornell v T. V. Dev. Corp., 17 NY2d 69).
We also note that qualification for unemployment benefits under article 18 of New York’s Labor Law does not necessarily demonstrate that plaintiff diligently attempted to mitigate the damages.
We have considered all other issues and find them to be without merit. Concur — Ellerin, J. P., Kupferman, Ross, Asch and Kassal, JJ.